Per Curiam.
The police officers of Wilson arrested the defendant and charged him with operating a motor vehicle on the city streets while under the influence of intoxicating liquor. After the warrant was served the prosecuting officer in the Recorder’s Court moved for a jury trial. The “transfer” statute (Chapter 573, Session Laws of 1955) provided for a mandatory transfer to the Superior Court upon special demand for a jury trial, either by the defendant or by the Recorder’s Court prosecutor.
After the case was transferred to the Superior Court, the Grand Jury returned a bill of indictment upon which the defendant was tried in the Superior Court. The defendant challenged the order of transfer upon the ground the defendant was not given notice of the motion for transfer and was not present when the order was entered by the Recorder. The transfer, being mandatory, notice was not required. Neither was there necessity for the defendant to be present. The foregoing is apparent from the terms of the statute requiring the defendant to give a new bond in an amount fixed by the Recorder for his appearance at the next session of the Superior Court. The transfer ousted the jurisdiction of the Recorder’s Court and gave the Superior Court exclusive original jurisdiction to try the defendant upon indictment. State v. Peede, 256 N.C. 460, 124 S.E. 2d 134.
The trial court did not commit error in sustaining the State’s objection to an argumentative question asked the arresting officer. The witness was later permitted to say he did not find any intoxicants in the automobile and that he stopped the vehicle because of its high rate of speed — 40 miles per hour in a 20 miles per hour zone — and not for operating while intoxicated. The charge of operating while intoxicated stemmed from the information the officer acquired at the time of and incident to the arrest.
No error.